Order entered September 11, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00996-CV

 MARK NUSBAUM, CHRIS CLARK, AND LEAD EQUITY GROUP, LLC, Appellants

                                           V.

   WELLINGTON REALTY, LLC, WRC ADVISORS, LLC AND DAVID SHAFFER,
                             Appellees

                         On Appeal from the 95th District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-18742

                                       ORDER
      Before the Court is appellants’ September 5, 2019 motion to extend time to file their

brief. We GRANT the motion and ORDER appellants’ brief due on or before October 14, 2019.


                                                  /s/   ERIN A. NOWELL
                                                        JUSTICE